Interim Decision #1831

Memos or Cowrsinss-Slyrimo

In Deportation Proceedings
A-14220640
Decided by Board December 06, 1967
Since the continuity of residence required by section 249 of the Immigration

and Nationality Act, as amended, is not broken by a timely voluntary departure
(one made before an order of deportation became effective), even though
brought about by the threat of deportation, respondent's enforced departure
after the institution of deportation proeeedinga but before an order of deportation became effective did not break the continuity of his residence for the
purposes of section 249 of the Act, as amended.
Mims:
Order: Act of 1952: Section 241(a) (2) [81:1.13.0. 1251 (a) (2) ]Entered without inspection.
On Benny or SEBNIcc: R. A. Vielimber
Appellate Trial Attorney
Stephen M. SuSu
Trial Attorney
(Brief Sled)

The Service appeals from the order of the special inquiry officer
granting the respondent status as a permanent resident under section

249 of the Act. Hearing will be reopened.
Respondent, a 31-year-old divorced male, a native and citizen of
Mexico, entered in October 1957 by falsely claiming to be a United
States citizen. Previous to this entry, the Service had compelled him to
depart. He left without an order of deportation (August 14, 1957). The
special inquiry officer found that the respondent had resided in the
United States since he had been brought as an infant in February 1933.
Respondent's long residence persuaded the special inquiry officer to
grant relief although he hag an arrest record for drunkenness.
The Service contends that respondent failed to establish that he is
eligible for relief, that he is of good moral character or that he merited
relief as a matter of discretion.
In opposition to the appeal, respondent asked that he be permitted
to remain in the United States. He stated that he is residing with his
596

Interim Decision #1831
wife, that she has not received a final divorce from him, that it would
be hard for him to go to Mexico where he has never lived, and that
he is performing a useful function as a forest fire fighter.
The Service advances three contentions about respondent's residence.
The Service believes that the continuity of residence required by section 249 1 must be considered broken by his voluntary departure on
August 14, 1957 after deportation proceedings. The contention must be
rejected. It is based upon what appears 'to us the faulty analogy of a.
departure which was the result of a deportation proceeding but was
not made while an order of deportation was in effect 2 to a departure
under an order of deportation (which does terminate residence (Mrvica
v. Esperdy, 376 U.S. 560) ). The difference between the two situations

is considerable. A deportee who has not received permission to return
is ineligible for a visa and commits a felony upon his return; the qualified alien who made a timely voluntary departure can return for either
temporary or permanent residence without permission. In view of the
difference in the two situations, we see no reason to apply the Mmvica
rule to one who made a timely voluntary departure. We conclude that
the continuity of domestic residence required by section 249 is not
broken by a timely voluntary departure; even one brought about by
the threat of deportation.
The same conclusion was reached in Matter of Young, Int. Dec. No.
1429, where the alien made a timely voluntary departure under a
grant of voluntary departure made in. deportation proceedings. The
cases cited by the Sevice are distinguishable. In lirvica v. Esperdy,
supra, the alien was deported. Re "was not intended to be readmitted
as a resident" (at p. 567). The Court refused to consider what the situation might have been "in the absence of a valid deportation" (at p.
567). Matter of leal,10 I. & N. Dec. 460, and Matter of P—, 8 I. & N.
Dec. 167, involved aliens who were excluded and deported. Matter of
Marcos, Int. Dec. No. 1624, involved an alien who, removed from the
United States under section 23 of the Immigration Act of February 5,
1917, was ineligible to reenter without special permission. The removal
may, therefore, be considered in the nature of a. deportation. Matter of
Marcos, A-175194'77, A-1'7519178, BIA, September 29, 1967, cited by
Section 249(b) of the Act provides the alien must establish he "has had his
residence in the United States continuously since such entry [since prior to
June 30, 1948] ; .. •"
'Respondent's departure in 1947 is not considered a deportation. The regulations provide that one who made a timely voluntary departure under a grant of
voluntary departure which contained a proviso requiring his deportation for
failure to depart timely "shall not be considered to have been deported" (8 CPR
243.5). (By a timely departure we mean one made before an order of deportation
became effective.)

597

Interim Decision #1831
the Service, is not apposite. Morcos, seeking a preference quota status
for his wife and daughter, had to establish that he was an alien lawfully admitted for permanent residence. An order of deportation was
outstanding in his case. We held that he could no longer be considered
a lawful permanent resident for this reason. We are not confronted
with a similar situation here.
The Service contends that for a period before and after June 30,
1945 respondent was a minor so that wherever may have been the
place he was physically present, he must be considered as a resident
of Mexico since his father during all this time had his principal residence in Mexico. The Service relies on Matter of Bauer, 10 I. & N. Dec.
304. The contention is not sound. In Bauer, the issue was whether a
minor who left the United States with his parents for a temporary

foreign sojourn made an "entry" upon his return to the -United States.
The question of "entry" is not involved here as to his original entry
about 1933, for as to it the "definition of the term 'entry' eliminates
the question of voluntariness" (Matter of Bauer, supra, at p. 308).
The question is here as to where respondent's principal, actual dwelling place in fact was during the necessary period.
The third point as to residence made by the Service is one of fact. It
is that respondent has failed to establish he was actually physically
present in the United States for the necessary period. This issue was
not made at the hearing. We shall reopen the hearing so the Service
may make its ease and respondent have an. opportunity to answer it.
At the reopened hearing, the Service may also present its contentions concerning respondent's good moral character.
ORDER: It is ordered that the special inquiry officer's order of
July 17,198'7 be and the same is hereby withdrawn.
It i8 further ordered that proceedings be reopened for action consistent with our decision.

598

